DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 recites the limitations “said dedicated processing and control unit” in line 2. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, claim 14 will be read as “the dedicated processing and control unit” equating to the “a dedicated processing and control unit” in claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dollner et al. (EP 2764806 A1, hereinafter Dollner) in view of Nam (KR 101297834 B1).
Regarding claim 1, Dollner discloses a coffee machine comprising a main body (Abstract, line 3, “…a fully-automatic coffee machine (10)…”) comprising:
a circuit for dispensing coffee (Page 4, Para. 4, line 1, “The coffee machine may also include a spout for dispensing the coffee beverage…”) having an inlet that can be hydraulically connected to a water supply line (Page 2, lines 4-5, “The water required for the brewing process is kept in a likewise removable water tank 11.”, where the inlet is fluidically connected to the dispensing spout 15) and comprising:
a pump suitable to put under pressure water arriving from the supply line (Page 5, Para. 2 from end, last 2 lines, “…espresso pump 21 'may be provided which presses the hot water with increased pressure through the brewing chamber 29.”);
a first boiler directly or indirectly hydraulically associated to said pump (Fig. 2, where boiler 20 is located before the espresso pump 21’ and is associated with the pump in supplying hot water to it) and comprising at least a first electric heating element (Page 10, Para. 1, line 1, “Coffee machines usually have a power supply 31 for powering different subsystems…”, where subsystems are stated to be in Abstract, line 1, “subsystems e.g. brewing unit (12), bean container (13), set container (16), boiler (20)…”; where electrically powered boilers would use an electric heating element);
at least one dispensing group hydraulically associated to said first boiler (Page 13, Para. 3, lines 3-4, “…means (20, 21, V1) for providing hot water for the brewing process…”), controlled by a respective first valve (Page 5, Para. 2 from end, line 4, “…a controllable valve V1…”, where the valve V1 controls the dispensing of hot water to the brewing unit 12);
a central processing and control unit configured to control at least said circuit for dispensing coffee (Page 5, Para. 2 from end, lines 4-6, “…a controllable valve V1…is controlled by a central control unit 18…”);
a communication interface connected to said central processing and control unit (Page 6, Para. 3, line 4, “The control unit 18 is connected to a control and display unit 14…”, and Page 9, Para. 4, last 2 lines, “…display unit 14 can be output directly, or - as in the detection of malfunctions in general – are transmitted as part of a remote monitoring to a remote monitoring and diagnostic device.”, where Page 11, Para. 4, lines 2-4 from end, “Also alternatively conceivable that the device for diagnosis is not integrated in the machine but the machine is controlled and evaluated by means of diagnostic program from an external computer (eg laptop).”, thus the control unit is connected to a display which is connected to a remote diagnostic device that can be a laptop, where the laptop would be able to connect to the internet via a router which is the communication interface) and configured to connect with a telecommunications network (Page 11, Para. 4, lines 2-4 from end, “…the machine is controlled and evaluated by means of diagnostic program from an external computer (eg laptop).”, where the laptop would be able to connect to the internet which is the telecommunications network);
a sensor system for the detection of parameters related to possible operation anomalies or failures of said coffee machine provided inside said main body (Page 10, Para. 5, lines 2-end, “By a spatially distributed arrangement of several acoustic sensors or microphones (M1-M3 in Fig. 2 ) can be located by simultaneously evaluating the detected noise, the individual active modules within the machine…If a deviation from the normal noise pattern can be found, which module could cause this, an assembly-specific error message can be derived and displayed.”);
a peripheral processing unit at least connected to the sensor system and configured to carry out a first local processing of the data detected by the sensors and to send the locally processed data to one or more remote server by the communication interface (Page 11, Para. 4, lines 2-4 from end, “Also alternatively conceivable that the device for diagnosis is not integrated in the machine but the machine is controlled and evaluated by means of diagnostic program from an external computer (eg laptop).”, where a laptop would be able to connected with the internet and access a server for holding diagnostic data).
Dollner does not disclose:
where the valve is a solenoid valve;
a power switch device configured to permit or to prevent the passage of electric power toward said first electric heating element;
However, Nam discloses, in the similar field of a coffee machine (Page 1, Abstract, line 1, “A coffee machine…”), where valves can be solenoid valves (Page 4, Para. 3 from end, last 2 lines, “…the control unit 500 blocks the first solenoid valve 241 and opens the second solenoid valve (292).”), and where power for an electric heater can be turned on and off through a control unit (Page 4, Para. 8, lines 1-2, “Such a control unit that acts 500, to supply power to the coffee maker in a set time further includes a known timer unit 510 of the movable pre-heating the hot water supply means.”, where, Page 4, Para. 2 from end, line 1, “…control unit 500 in the first pump 221 while operating the turns on the heater 294…”, meaning that depending on the timer the control unit is construed as the switch as it can turn the heater on or off). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the internal fluid and electrical systems in Dollner to include the solenoid valve and power switch device in the control unit as taught by Nam.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a solenoid valve, which can be controlled through a control unit to allow for easier user access to all the valves within the coffee machine, as stated by Nam, Page 4, Para. 3 from end, lines 3-4, “When power is supplied to the machine, first, the control unit 500 blocks the first solenoid valve 241 and opens the second solenoid valve (292).”.
	Additionally, the power switch device to control the electrical heater allows for the advantage of greater user control over the heater and the ability to set a warm-up control method to preheat the system depending on a timer, as stated by Nam, Page 4, Para. 2-3 from end, lines 1-5, “…the warm-up control will be described how the coffee maker according to the present invention, the first coffee, depending on the power supply signal of the operation or the timer unit 510…turns on the heater 294…”.
	Regarding claim 2, modified Dollner teaches the apparatus according to claim 1, as set forth above.
Modified Dollner does not disclose:
wherein at least one dispensing group comprises at least a second electric heating element, said power switch device being configured to allow or prevent the passage of electric power also towards said at least one second electric heating element.
However, Nam discloses a boiler system to heat water (Page 3, Para. 5 from end, line 4, “…the boiler 230 for heating the raw water…”) and a secondary auxiliary raw water heating member to separately heat water (Page 3, last Para., lines 1-2, “…heater (294) is actuated by an electric, filled in the small-capacity heating water tank 293 through the power supply serves to quickly heat the raw water.”), where for the secondary auxiliary system a control unit can control the heater unit (Page 4, Para. 2 from end, line 1, “…control unit 500 in the first pump 221 while operating the turns on…the small-capacity heating water tank 293…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the internal fluid and electrical systems in Dollner to include the additional small capacity heating water tank 293 with a secondary heater as taught by Nam. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the dispensing system include a secondary small capacity heating water tank to reduce the initial warm-up time for heating water to make coffee, as stated by Nam, Page 3, Para. 3 from end, lines 2-4, “…running in the early initial boiler 230 the temperature is not elevated by heating the raw water in the small-capacity heating water tank (293) serves to reduce the initial warmup time.”, where having the control unit supply electricity allows for a timer to be used to start the warmup process as desired.  
	Regarding claim 4, modified Dollner teaches the apparatus according to claim 1, as set forth above, discloses wherein said sensor system comprises one or more omnidirectional microphones arranged inside the main body (Inherently disclosed in Dollner, Page 13, Para. 2, lines 1-3, “…plurality of microphones (M1-M3) arranged at different locations are used, and that the detected sounds of the plurality of microphones (M1-M3) are simultaneously used to locate the noise source.”, where triangulation of a noise signal is typically done with omnidirectional microphones in order to ensure that noise signals can be received by the microphones at all times).
	Regarding claim 5, modified Dollner teaches the apparatus according to claim 4, as set forth above, discloses wherein at least one of said microphones is sensitive to audible sound frequencies (Inherently disclosed in Dollner, Page 8, Para. 7, last 2 lines, “…microphone positioned there (airborne sound) or by the vibrations (structure-borne noise) detected by body contact with the brewing unit 12.”).
	Regarding claim 7, modified Dollner teaches the apparatus according to claim 1, as set forth above, discloses wherein said sensor system comprises one or more vibration sensors positioned on at least one component belonging to the group of components which comprises said power switch device, said solenoid valves and said pump (Inherently disclosed in Dollner, Page 6, Para. 4, lines 3-5, “In this context, microphones are also understood to mean vibration transducers which can detect structure-borne noise or vibrations at specific points on the machine.”).
	Regarding claim 10, modified Dollner teaches the apparatus according to claim 1, as set forth above, discloses wherein said sensor system comprises one or more temperature sensors and/or one or more humidity sensors arranged inside said main body (Inherently disclosed in Dollner, Page 7, Para. 5 from end, lines 1-2, “It can even be acoustically discriminated whether the output temperature of the milk froth is too hot or too cold, because the sounds become softer or louder with change of the temperature.”, where the acoustic microphone sensors act as temperature sensors).
	Regarding claim 11, modified Dollner teaches the apparatus according to claim 1, as set forth above, discloses comprising a display provided with a dedicated processing and control unit connected to said central processing and control unit (Inherently disclosed in Dollner, Page 6, Para. 3, lines 4-5, “The control unit 18 is connected to a control and display unit 14 which allows inputs to control the machine and indicates operating conditions of the machine.”, where since the display allows inputs, there would inherently need to be a processor for the display), said6Docket No. 533124US Preliminary Amendmentcommunication interface being connected to said central processing and control unit and/or to said dedicated processing and control unit (Inherently disclosed in Dollner, Page 6, Para. 3, line 4, “The control unit 18 is connected to a control and display unit 14…”, and Page 9, Para. 4, last 2 lines, “…display unit 14 can be output directly, or - as in the detection of malfunctions in general – are transmitted as part of a remote monitoring to a remote monitoring and diagnostic device.”, where Page 11, Para. 4, lines 2-4 from end, “Also alternatively conceivable that the device for diagnosis is not integrated in the machine but the machine is controlled and evaluated by means of diagnostic program from an external computer (eg laptop).”, where the display is connected to the control unit and both are connected to a laptop for remote monitoring, where the laptop can connect with the internet via a router which is construed as the communication interface).
	Regarding claim 12, modified Dollner teaches the apparatus according to claim 1, as set forth above, discloses wherein said peripheral processing unit is directly connected to said communication interface (Inherently disclosed in Dollner, Page 11, Para. 4, lines 2-4 from end, “Also alternatively conceivable that the device for diagnosis is not integrated in the machine but the machine is controlled and evaluated by means of diagnostic program from an external computer (eg laptop).”, where a laptop would be able to connected with the internet via router that can be hardwire through ethernet).
	Regarding claim 13, modified Dollner teaches the apparatus according to claim 1, as set forth above, discloses wherein said peripheral processing unit is directly connected to said central processing and control unit (Inherently disclosed in Dollner, Page 11, Para. 24, lines 3-4, from end, “Also alternatively conceivable that the device for diagnosis is not integrated in the machine…”, meaning that the diagnosis device can be integrated with the coffee machine and be connected with the central unit through the display, Page 6, Para. 3, line 4, “The control unit 18 is connected to a control and display unit 14…”, and Page 9, Para. 4, last 2 lines, “…display unit 14 can be output directly, or - as in the detection of malfunctions in general – are transmitted as part of a remote monitoring to a remote monitoring and diagnostic device.”).  
	Regarding claim 14, modified Dollner teaches the apparatus according to claim 1, as set forth above, discloses wherein said peripheral processing unit is directly connected to said dedicated processing and control unit (Inherently disclosed in Dollner, Page 11, Para. 24, lines 3-4, from end, “Also alternatively conceivable that the device for diagnosis is not integrated in the machine…”, meaning that the diagnosis device can be integrated with the coffee machine and be connected with the display, Page 9, Para. 4, last 2 lines, “…display unit 14 can be output directly, or - as in the detection of malfunctions in general – are transmitted as part of a remote monitoring to a remote monitoring and diagnostic device.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dollner et al. (EP 2764806 A1, hereinafter Dollner) in view of Nam (KR 101297834 B1) and in further view of Rolla (US 6161469 A1).
	Regarding claim 3, modified Dollner teaches the apparatus according to claim 1, as set forth above.
Modified Dollner does not disclose:
wherein said main body comprises a circuit for dispensing steam and/or heated water comprising:  
a second boiler hydraulically connected to said pump wherein said connection is controlled by a fourth solenoid valve, said second boiler comprising at least one third electric heating element; 
one or more steam delivery ducts hydraulically connected to said second boiler wherein the steam delivery is controlled by respective second solenoid valves; 
one or more ducts for delivering heated water hydraulically connected to said second boiler and to said pump so as to be able to mix the water arriving from said second boiler with the water arriving from the supply line, the delivery of heated water being controlled by respective third solenoid valves, said power switch device being configured to allow or prevent the passage of electric power also towards said at least one third electric heating element.
However, Nam discloses a circuit for dispensing heating water (Page 4, Para. 7, line 2, “…hot water supply means 200.”) that includes a second boiler hydraulically connected to a pump where the connection is controlled by a fourth solenoid valve and contains a third electric heating element (Modified Fig. 1, the second boiler and third electric heating element shown), where one or more ducts for delivering heated water is connected to a second boiler and to the first pump to allow the water coming from the second boiler to mix with the water coming from the water supply line (Modified Fig. 1, the third solenoid valve; Page 5, Para. 6, lines 1-4, “…process of the pre-heated as described above for a period of time has elapsed (30 minutes to about 10 minutes) the raw water passing through the boiler 230 is heated sufficiently, the control ( 500) to complete the opening of the first solenoid valve 241 and the second solenoid valve 292…”, where before the time period, water is sent via the second boiler and after the time period, water is sent via the water tank so water from both can be mixed in the brewing chamber 100), and where the control unit controls the third electric heating element (Page 4, Para. 2 from end, lines 1-2, “…operating the turns on the heater 294 of the boiler 230 and the small-capacity heating water tank (293)…”, where it appears that the heater is misstated as both the boiler and the small-capacity heating water tank are turned on). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fluid system in modified Dollner to include the specific solenoid valve, piping features, and the second boiler as taught by Nam.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a second boiler system that would reduce the warm-up time of the coffee machine in morning hours, as stated by Nam, Page 5, Para. 3 from end, lines 1-4, “…the coffee machine can be reduced, while it is running in the early warmup time of the raw water to a minimum, the coffee machine to time by setting the time set with the timer unit 510 By moving a useful invention that can reduce a bit more warm-up time of the coffee machine in the morning hours.”.

    PNG
    media_image1.png
    743
    999
    media_image1.png
    Greyscale

Modified Figure 1, Nam
Further, Rolla discloses, in the similar field of coffee machines (Abstract, line 1, “…an espresso machine…”), a steam duct connected to a boiler (Page 5, Section 4, lines 4-7, “Water in the boiler 1 starts boiling immediately due to the pressure being lowered after opening the valve V9 and immediately supplies steam to the dispenser nozzle 10…”) and controlled via a solenoid valve or the second solenoid valve (Page 7, Section 7, lines 35-36, “The valves V9, V19 may be operated manually or consist of solenoids.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second boiler in modified Dollner to include the additional steam duct as taught by Rolla.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a steam collecting device that allows for the temperature of hot water to be below 100 Celsius, as stated by Rolla, Background of the Invention, lines 8-13, “…producing steam to be supplied to the dispenser nozzle, and which superheated water is mixed with cold water at a mixing station preferably provided in the upper part of the boiler, to obtain hot water having a lower temperature (below 100° C.)…”. However, other uses for steam in a coffee machine are also known, as Dollner states, Page 2, Para. 1, line 5, “…steam nozzles…for external foaming of milk…”. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dollner et al. (EP 2764806 A1, hereinafter Dollner) in view of Nam (KR 101297834 B1) and in further view of Daburger et al. (DE 102010043856 A1, hereinafter Daburger).
Regarding claim 6, modified Dollner teaches the apparatus according to claim 4, as set forth above.
Modified Dollner does not disclose:
wherein at least one of said microphones is sensitive to ultrasound frequencies.
However, Daburger discloses, in the similar field of coffee machines (Page 5, Para. 1, lines 2-3, “…the coffee machine 1…”), the coffee machine containing microphones capable of receiving ultrasound frequencies (Abstract, lines 4-6, “…the actuator can be operated at least in a sound emission and / or vibration and / or data transmission mode (II) generating electromagnetic emissions for transmitting data…”, where the emissions can be ultrasound, Page 2, Para. 4, lines 3-4 from end, “Acoustic emissions in the audible or in the non-audible range, such as ultrasound, for example, can be used as the signal, the use of ultrasound reducing the noise level.”, and where the microphone can detect such emissions, Page 4, Para. 5, lines 3-5, “It can receive the emissions emitted by the actuator and for this purpose has corresponding receiving means, such as microphones or vibration sensors or antennas.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the microphones in modified Dollner to be able to detect ultrasound as taught by Daburger.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of ultrasound to reduce the noise level and to be able to detect problems that are in the non-audible range, as stated by Daburger, Page 2, Para. 4, lines 3-4 from end, “Acoustic emissions in the audible or in the non-audible range, such as ultrasound, for example, can be used as the signal, the use of ultrasound reducing the noise level.”.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dollner et al. (EP 2764806 A1, hereinafter Dollner) in view of Nam (KR 101297834 B1) and in further view of She et al. (WO 2014110724 A1, hereinafter She).
Regarding claim 8, modified Dollner teaches the apparatus according to claim 7, as set forth above.
Modified Dollner does not disclose:
wherein at least one of said vibration sensors is an accelerometer.
However, She discloses, in the similar field of coffee machines (Page 9, Para. 2 from end, line 2, “…a coffee machine 100…”), a vibration sensor that includes an accelerometer (Page 17, Para. 5, lines 1-3, “…vibration of a coffee machine 300 is monitored by a vibration monitoring system 301 hosted by both a connected mobile device 305 and a distant server (database server) 306.”, where, Page 17, Para. 10, lines 1-2, “…mobile connected device 300 possesses acquisition means 310 in the form of an embedded accelerometer and gyroscope.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vibration sensors in modified Dollner to include the additional accelerometer feature as taught by She.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of access to more data, as stated by She, Page 10, Para. 2, lines 1-2, “…a three-dimensional accelerometer is used m order to obtain more data.”.
	Regarding claim 9, modified Dollner teaches the apparatus according to claim 7, as set forth above.
Modified Dollner does not disclose:
wherein at least one of said vibration sensors is a gyroscope.
However, She discloses a vibration sensor that includes a gyroscope (Page 17, Para. 5, lines 1-3, “…vibration of a coffee machine 300 is monitored by a vibration monitoring system 301 hosted by both a connected mobile device 305 and a distant server (database server) 306.”, where, Page 17, Para. 10, lines 1-2, “…mobile connected device 300 possesses acquisition means 310 in the form of an embedded accelerometer and gyroscope.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vibration sensors in modified Dollner to include the additional gyroscope feature as taught by She.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of access to more data through a gyroscope’s ability to measure angular velocity, where She will be able to measure the vibration and angular velocity in three dimensions, Page 18, Para. 3, lines 1-2, “…the vibration forces would be acquired in the
three axes of the gyroscope.”, and line 1, “A gyroscope is a device used for measuring or maintaining orientation and angular velocity.” (https://en.wikipedia.org/wiki/Gyroscope).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
10/17/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761